Case 6:15-cv-00145-JRG-KNM Document 38 Filed 04/21/20 Page 1 of 2 PageID #: 137



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

   SMARTFLASH LLC, et al.,                        §
                                                  §
           Plaintiffs,                            §
                                                  §
   v.                                             §      CASE NO. 6:15-CV-145-JRG-KNM
                                                  §
                                                  §
    APPLE INC.,                                   §
                                                  §
                                                  §
           Defendant.                             §

                                             ORDER

         The Court stayed this case on July 27, 2015 pending CBM review and a decision from the

 Federal Circuit concerning a related case, Civil Action No. 6:13-cv-447. On June 22, 2017,

 Defendant Apple Inc. filed a Notice of Relevant Determination from Related Proceedings (ECF

 37). The notice informs the Court of a decision rendered by the Federal Circuit finding claim 13

 of U.S. Patent No. 7,334,720 (“the ‘720 patent”), claim 32 of U.S. Patent No. 8,118,221 (“the ‘221

 paten”), and claims 26 and 32 of U.S. Patent No. 8,336,772 (“the ‘772 patent”) were not patent-

 eligible under 35 U.S.C. § 101. Smartflash LLC v. Apple Inc., 680 Fed.Appx. 977 (Fed. Cir. 2017),

 cert. denied, 138 S.Ct. 687 (2018). The notice also informs the Court that the U.S. Patent and

 Trademark Office Patent Trial and Appeal Board (“the Board”) issued Final Written Decisions

 regarding claims of each patent-in-suit, holding that all claims at issue were not patent-eligible

 under § 101 and/or were invalid under 35 U.S.C. § 112. Apple’s 2017 notice is the last filing in

 this case by the parties.

         At the time the notice was filed, a consolidated appeal was pending on the Board’s

 decisions. The Federal Circuit subsequently issued its decision on April 11, 2018 affirming the

 Board’s decisions. Smartflash LLC v. Samsung Electronics America, Inc., Samsung Electronics
Case 6:15-cv-00145-JRG-KNM Document 38 Filed 04/21/20 Page 2 of 2 PageID #: 138



 Co., Ltd., Apple Inc., Google LLC, 718 Fed.Appx. 985 (Fed. Cir. 2018) (per curiam), cert. denied,

 139 S.Ct. 276 (2018). It is therefore

        ORDERED that the parties shall submit a status report within 10 days stating whether all

 claims in this case have been resolved by the above-cited decisions. If dismissal of the case is

 warranted, the parties shall file an appropriate motion.



          So ORDERED and SIGNED this 21st day of April, 2020.




                                                  2
